Opinion issued October 3, 2014




                                      In The

                              Court of Appeals
                                     For The

                          First District of Texas
                             ————————————
                              NO. 01-10-00963-CV
                            ———————————
                          JESSICA BHAN, Appellant
                                        V.
    BRYAN JAMES DANET AND WILLIAM TODD KRANZ, Appellees


                    On Appeal from the 313th District Court
                            Harris County, Texas
                        Trial Court Case No. 0760263


                          MEMORANDUM OPINION

      The parties have filed a joint motion to dismiss the appeal. They represent

that they have reached an agreement to settle this matter and request that we set

aside the trial court’s judgment without regard to the merits and remand the case to
the trial court for rendition of judgment in accordance with the parties’ agreement.

See TEX. R. APP. P. 42.1(a)(2)(B).

      Accordingly, we grant the motion, set aside the trial court’s judgment

without regard to the merits, and remand this cause to the trial court for rendition

of judgment in accordance with the parties’ agreement. See id. We dismiss any

other pending motions as moot.

                                 PER CURIAM

Panel consists of Justices Jennings, Sharp, and Brown.




                                         2